                        IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION


ZAG AMERICA, LLC

       Plaintiff,

v.                                                      Civil Action No.: 1:20-cv-13

THE PARTNERSHIPS AND
UNINCORPORATED ASSOCIATIONS
IDENTIFIED ON SCHEDULE “A”,

       Defendants.




               PLAINTIFF’S MOTION FOR LEAVE TO FILE UNDER SEAL

        Plaintiff, Zag America, LLC, (“ZAG” or “Plaintiff”), by its undersigned counsel, hereby

 files this Motion requesting leave to file the following documents under seal: (1) Plaintiff’s

 Schedule A attached to the Complaint, which includes a list of the Defendant Online Marketplace

 Accounts; and (2) screenshot printouts showing the active Defendant Internet Stores for the

 Defendant Online Marketplace Accounts (Exhibit 3 to the Declaration of Scott Murata).

        In this action, ZAG is requesting temporary ex parte relief based on an action for: trademark

 infringement and counterfeiting; false designation of origin, passing off and unfair competition;

 violation of the Illinois Uniform Deceptive Trade Practices Act; and copyright infringement.

 Sealing this portion of the file is necessary to prevent the Defendants from learning of these

 proceedings prior to the execution of the temporary restraining order. If Defendants were to learn

 of these proceedings prematurely, the likely result would be the destruction of relevant

 documentary evidence and the hiding or transferring of assets to foreign jurisdictions, which would
frustrate the purpose of the underlying law and would interfere with this Court’s power to grant

relief. Once the temporary restraining order has been served on the relevant parties and the

requested actions are taken, ZAG will move to unseal these documents.



Dated: January 2, 2020                             Respectfully submitted,

                                                   /s/ Ann Marie Sullivan
                                                   Ann Marie Sullivan (Bar No. 6325887)
                                                   AM Sullivan Law, LLC
                                                   1440 W. Taylor St., Suite 515
                                                   Chicago, Illinois 60607
                                                   Telephone: 224-258-9378
                                                   E-mail: ams@amsullivanlaw.com

                                                   ATTORNEY FOR PLAINTIFF




                                               2
